Citation Nr: 1414620	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, rated noncompensable prior to July 2, 2012 and 10 percent disabling since that date.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to February 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 RO rating decision that, in pertinent part, granted service connection and a noncompensable rating for bilateral hearing loss, effective April 11, 2006. 

The Veteran testified in August 2011 at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disability.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The claim was remanded to the RO in April 2012 for additional development including a VA examination.

In an October 2012 decision, the RO assigned an initial 10 percent disability rating for bilateral hearing loss, effective July 2, 2012.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the increase is less than the maximum benefit allowed, and as it does not cover the entire time period claimed by the Veteran, his claim remains on appeal.  The issue has been recharacterized to reflect these developments. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  Effective from April 11, 2006 through July 2, 2012 the Veteran has had at worst level II hearing loss in the right ear and level II hearing loss in the left ear.

2.  As of July 2, 2012, the Veteran has had at worst level IV hearing loss in the right ear and level IV hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to July 2, 2012 and an initial rating higher than 10 percent since that date for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for a higher initial rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5103A and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Finally, with these holdings in mind, the Board observes that the Veteran was provided with fully compliant notice prior to the initial adjudication of his claim in a May 2006 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA obtained the Veteran's service treatment records and pertinent VA and private treatment records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected hearing loss.  Finally, he also provided testimony regarding his hearing loss at the August 2011 hearing. 

The February 2006 and July 2012 VA audiological examinations were adequate for rating purposes, as they included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the audiologists as to the severity of the Veteran's bilateral hearing loss.  

II. Criteria 

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

III. Analysis

At the August 2011 Board hearing, the Veteran testified that his service-connected bilateral hearing loss would kind of isolate him at times, especially in a group if there was background noise.  He also stated that the condition had worsened since the initial September 2006 VA audiological examination, and he had trouble with high frequency noises. 

The April 2012 Board Remand observed that the Veteran had received treatment for his bilateral hearing loss subsequent to the September 2006 VA audiological examination.  For example, a February 2011 VA audiological evaluation report revealed a slight decrease in thresholds when compared with the previous test results. 

During the September 2006 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
50
70
70
LEFT
15
20
45
70
80

Puretone averages scores were 51 Db. for the right ear and 54 Db. for the left ear.  
Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  A moderate sensorineural hearing loss bilateral was diagnosed.  

In a February 2011 VAMC audiometric evaluation, puretone threshold levels were measured as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
30
65
80
80
LEFT
15
40
60
80
90

Puretone averages scores were 64 Db. for the right ear and 68 Db. for the left ear.  
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.    
 
The July 2, 2012 VA examination revealed the Veteran's pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
30
65
75
80
LEFT
15
40
55
75
85

Puretone averages scores were 63 Db. for the right ear and 64 Db. for the left ear.  
Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  The examiner noted that the hearing loss impacted on his activities of daily living in that he had difficulty communicating, especially in areas of background noise.  He felt isolated because he was unable to communicate.  

Using Table VI, the September 2006 VA examination revealed level I hearing in both ears.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.  The February 2011 VAMC audiological consult revealed level II hearing in both ears.  Combining level II hearing for both ears according to Table VII still yields a rating of 0 percent.

The July 2, 2012 VA examination revealed level IV hearing in both ears.  Combining level IV hearing for both ears according to Table VII yields a rating of 10 percent.  Therefore, the evidence demonstrates that the Veteran's hearing loss was noncompensable prior to July 2, 2012, and that the proper rating as of July 2, 2012 is the 10 percent rating that is currently assigned. 

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is certainly competent to report the symptoms of his hearing disability and the effects of the disability on his daily life.  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, even if the Veteran's statements concerning the effects of his hearing loss are presumed to be credible, they do not show that he meets the specific pure tone thresholds and speech discrimination percentages required for higher scheduler ratings.

Application of the rating schedule to the September 2006 and July 2012 VA examinations as well as to the February 2011 VAMC audiometric consult shows that the Veteran has not met the criteria for an initial compensable rating prior to July 2, 2012 or an initial rating higher than 10 percent since that date for bilateral hearing loss.  Hence, the appeal must be denied. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86, DC 6100.

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant higher initial ratings, nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for initial ratings higher than those that have already been assigned.

At this juncture, the Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, at the July 2, 2012 VA examination, the examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  When the examiner asked the Veteran to describe the impact in his own words, the Veteran reported that he difficulty communicating, especially when there was background noise, and that he could sometimes feel isolated because he was unable to communicate.  He did not use his VA issued hearing aids.  Thus, the July 2, 2012 examiner is deemed to have been adequately responsive to Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85 , and such fail to establish entitlement to a compensable rating here, as demonstrated above.  

IV. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b) (1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  38 C.F.R. § 3.321(b) (1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected hearing loss.  The symptom associated with this disability is hearing loss.  This symptom is specifically contemplated by the rating criteria as set forth above.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected hearing loss at any time since the effective date of service connection.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b) (1).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating prior to July 2, 2012 and an initial rating higher than 10 percent since that date for bilateral hearing loss is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs
                                                                                                                                                                                                                                

